El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
Julián Ríos Díaz, interventor en este recurso de certio-rari, fué acusado el 28 de septiembre de 1949 de infracción al artículo 7 de la Ley núm. 14 de 8 de julio de 1936 ((2) pág. 129) según fué enmendado por la núm. 95 de 12 de mayo de 1937 (Leyes de 1936-37, pág. 240). La alegada infracción consistió en que allá para el mes de mayo de 1949, el acusado tenía un revólver en su posesión y dominio sin haberlo regis-trado de acuerdo con la referida Ley. Al llamarse el caso para juicio el 10 de octubre de 1949, el acusado inmediata-mente alegó que el citado artículo 7 había sido enmendado por la Ley núm. 44 de 27 de septiembre de 1949 ((2) pág'. 97) permitiendo a toda persona que tuviere una arma sin registrar que la declare ante el jefe de la policía de su resi-dencia, a más tardar el trigésimo día después de aquél en que se haga la última publicación de los edictos a que se refiere el artículo 9 de la Ley; (1) que la Ley enmendatoria no con-*680tiene ninguna cláusula de reserva en cuanto a las causas pen-dientes; y que no habiendo expirado el nuevo término para declarar el arma, solicitaba el archivo y sobreseimiento de la acusación. La corte a quo declaró con lugar la moción. Para revisar dicha resolución se interpuso por el Gobierno este recurso de certiorari.
 Arguye el Fiscal que si bien la Ley enmendatoria no contiene cláusula de reserva, el artículo 386 del Código Político la provee(2) como sigue:
“Artículo 386. — La derogación de cualquier estatuto por la Asamblea Legislativa no tendrá el efecto de exonerar o eximir de ninguna pena, [la versión inglesa dice penalidad] embargo, confis-cación o responsabilidad en que se hubiere incurrido bajo dicho esta-tuto, a menos que la ley derogatoria así lo dispusiere expresamente, y se tendrá por vigente dicho estatuto, al objeto de sostener la res-pectiva acción o proceso para exigir el cumplimiento de dicha pena, embargo, confiscación o responsabilidad.”
El acusado, tratando de evitar la aplicación del citado ar-tículo 386 — debió invocarse el 44 — arguye que en el presénte *681caso no se trata de una derogación, sino de una enmienda. Pero la enmienda al artículo 7, no importa el nombre que se le dé, equivale a una derogación. I Sutherland, Statutory Construction, (3ra. ed. 1943) sec. 2002, pág. 447. Es prin-cipio bien establecido que la enmienda a una ley, hasta cierto punto, tiene el efecto de derogar aquellas disposiciones que sean incompatibles con la ley enmendada. Crawford, Statutory Construction, (1940) see. 115, pág. 170. Por consi-guiente, el mero hecho de que en la Ley núm. 44 de 1949 se use la palabra “enmienda” y no “derogación”, no excluye la aplicación de la cláusula de reserva contenida en el artículo 44 del Código Político.
 Se arguye, además, que una legislatura no puede limitar el poder que tienen legislaturas posteriores para derogar, enmendar o aprobar las leyes. Convenimos con el acusado en que una legislatura no puede restringir o limitar su poder ni el de futuras legislaturas para aprobar, enmendar o derogar leyes. Beer Co. v. Massachusetts, 97 U.S. 25 (1877); Stone v. Mississippi, 101 U.S. 814 (1879); Fletcher *682v. Peck, 10 U.S. 48, 6 Cranch. 87 (1810). Pero el artículo 44 del Código Político no tiene ese alcance. Una vez derogada una ley, los procesos criminales incoados por violación a la ley derogada, caen con ésta, toda vez que nadie puede ser sentenciado por un delito, a menos que esté en vigor la ley que lo crea, excepto cuando en la misma ley derogatoria, o en otra ley, exista una disposición expresa autorizando la pro-secución de las causas pendientes. United States v. Tynen, 78 U.S. 88 (1870); United States v. Reisinger, 128 U.S. 398 (1888). Y precisamente ese es el objeto perseguido por el artículo 44 del Código Político. Pueblo v. Arecco, 67 D.P.R. 322; Pueblo v. Rodríguez, 50 D.P.R. 36; Pueblo v. Valentín, 33 D.P.R. 40 ;(3) Cf. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914. Si a pesar de lo dispuesto en el artículo 44 del Código Político, la legislatura al derogar una ley quiere que cesen las causas pendientes por infracción a la ley de-rogada, bien puede manifestarlo en la ley derogatoria, ya expresa o implícitamente cuando de la ley misma surja que fué su propósito que no se aplicase la ley general de reserva. Hertz v. Woodman, 218 U.S. 205 (1910). Como dijimos en Puerto Rico Ilustrado v. Buscaglia, Tes., supra, “una mayo-ría de las jurisdicciones de los Estados Unidos lian aprobado estatutos generales de reserva con el expreso propósito de obtener la continuación del estatuto derogado en lo que res-pecta a actividades pasadas y acciones legales pendientes”. Nuestra ley general de reserva (artículos 44 y 386 del Código Político) es sustancialmente igual a la sección 13 de los Es-tatutos Revisados de los Estados Unidos, en relación con la cual se dijo en Hertz v. Woodman, supra:
‘ ‘ Como la sección de los Estatutos Revisados en cuestión sólo tiene la fuerza de un estatuto, sus disposiciones no pueden justificar el bacer caso omiso de la voluntad del Congreso manifestada ya expre-samente o por necesaria inferencia en una ley posterior. Pero aun-*683que esto es cierto, las disposiciones de la sección 13 deben considerarse como si estuvieran incorporadas y formaran parte de las leyes poste-riores, y por consiguiente, bajo el principio general de interpretación que requiere, que de ser posible, se dé efecto a todas las partes dé una ley, la sección debe ser aplicada, a menos que por declaración ex-presa o por necesaria inferencia, que surja de los términos de la ley misma considerada en su totalidad, resulte que se frustraría la in-tención de la legislatura, si hubieran de aplicarse las disposiciones de la sección 13. En obsequio a la brevedad no nos detendremos a citar los muchos casos de cortes estatales de última instancia, inter-pretativos del efecto de estatutos generales similares a la sección 13 de los Estatutos Revisados, porque creemos que los puntos de vista que acabamos de exponer son obvios, y su corrección ha sido estable-cida por decisiones anteriores de esta Corte relacionadas con la referida sección. United States v. Reisinger, 128 U. S. 398.” (Bastardillas nuestras.)
La ley enmendatoria de 27 de septiembre de 1949 no contiene ninguna disposición en que expresamente o por necesaria inferencia, la Legislatura manifestara su intención de excluir la cláusula de reserva contenida en el artículo 44 del Código Político. Sin embargo, como muy bien indica el acusado, concurren en el presente caso dos circunstancias que consideradas conjuntamente demuestran que el propósito legislativo fue que no continuasen las acciones pendientes. TJna de dichas circunstancias es que este Tribunal, en el caso de Pueblo v. Pérez, 52 D.P.R 169, interpretando la Ley núm. 95 de 12 de mayo de 1937, por la cual fueron enmendados los artículos 7 y 9 de la Ley núm. 14 de 8 de julio de 1936, conocida por Ley de Registros de Armas, resolvió que la ley derogatoria — cuyos artículos 7 y 9 eran sustancialmente iguales a los 7 y 9 de la Ley núm. 44 de 1949 — tenía el efecto de descontinuar las causas pendientes.(4) La otra circunstancia es que en las actas de la Cámara de Representantes de modo expreso aparece que el propósito de la Ley núm. 44 de 1949 fué eliminar las causas pendientes y dar a todo el que no hubiere cumplido con la ley, una amplia oportunidad de aca-tarla.*684(5) Parece razonable que la Legislatura no expresara en la ley misma ese propósito, ya que este Tribunal, al interpretar la ley anterior, había resuelto que su efecto era descontinuar las causas pendientes. Sólo un exceso de precaución aparentemente injustificado hubiera podido indu-cir a la Legislatura a insertar en la ley el propósito que tan claramente había sido exteriorizado por el Comité que la es-tudió e informó a la Cámara de Eepresentantes. Es verdad que la doctrina establecida en el caso de Pueblo v. Pérez, supra, fué revocada sub silentio por los de Puerto Rico Ilustrado v. Buscaglia, Tes., supra y Pueblo v. Arecco, supra. Pero existe la circunstancia adicional de que en el caso de Pueblo v. Pérez, supra, aunque erróneamente, se estableció una diferencia entre una ley derogada y una ley enmendada. Y si se estudia detenidamente este último caso, se verá que la opinión del Tribunal Supremo fué al efecto de que tratán-dose de una ley enmendada, como alegaba el fiscal en aquel caso, no era de aplicación la cláusula de reserva del Código Político, toda vez que ésta, según él, se refiere a leyes derogadas. Como en los casos de Arecco y Puerto Rico Ilustrado, supra, se trataba de leyes derogadas, bien pudo la Legislatura creer, bajo la errónea doctrina del caso de Pérez, supra, que tratándose de una enmienda a la misma ley, subs-tancialmente igual a la interpretada en dicho caso, no era ne-cesario expresar en la ley enmendatoria su intención de que no se prosiguiesen las causas pendientes. Desde luego, que el caso de Pueblo v. Pérez, supra, debe considerarse expresa-mente revocado.
*685No tenemos duda de que en el presente caso fue la inten-ción de la Legislatura que se archivaran los casos pendientes siempre que, previamente, el acusado cumpla con la obliga-ción impuéstale por la ley de registrar el arma. El acusado tiene derecho a esa oportunidad. Procede anular el auto expedido

 Los artículos 7 y 9, según fueron enmendados por la Ley núm. 44 de 27 de septiembre de 1949, prescriben:
"Artículo 7. — Toda persona que tenga en su poder, por cualquier concepto, cualquier arma de fuego, en la fecha en que entre en vigor esta Ley, tiene la obligación de declararlo así por escrito al jefe de la Policía del Distrito donde resida, a más tardar el trigésimo día después de aquél en que se haga la última publicación de los edictos que se ordenan en el artículo 9 de esta Ley.
"Igualmente, toda persona que obtenga el dominio o posesión de cualquier arma de fuego en cualquier forma, después de entrar en vigor esta Ley, tiene la obligación de declararlo así por escrito inmediatamente al jefe de la Po-licía del Distrito donde resida. La declaración del arma se hará mediante una declaración jurada en duplicado conteniendo su nombre completo, direc-ción, ocupación, color, su firma o huellas digitales de sus pulgares si no su-piere firmar y el calibre, clase, modelo y número de fábrica del arma de fuego que posea. Si el arma no tuviere número de fábrica, o éste apareciere ile-*680gible,' el p.oseedor hará grabar su nombre completo sobre el acero de la parte trasera del mango del arma; y así lo hará constar en su declaración. El jefe de distrito de la Policía Insular del domicilio del declarante entregará a éste una constancia de dicho - acto y enviará el original de la declaración al Jefe de la Policía Insular de Puerto Eico, dentro de los cinco (5) días si-guientes a la fecha en que le sea entregada, y conservará el duplicado en su archivo oficial.
“El Jefe de la Policía Insular de Puerto Eico deberá organizar el re-gistro de armas en el Cuartel General de la Policía Insular en una forma sis-temática y ordenada, de manera que sea fácil la búsqueda de los nombres de las personas que tengan armas inscritas en Puerto Eico, así como todos los detalles esenciales sobre el arma inscrita. Este registro debe ser sellado con el sello de la Policía Insular y debidamente custodiado.
“Después de vencido el término durante el cual podrá proeederse a la inscripción de las armas de fuego en la forma que se prescribe en el párrafo anterior, el hecho de poseer un arma de fuego cuya posesión o dominio ha sido obtenido sin ajustarse a las disposiciones de esta Ley, o no hubiera sido declarada de acuerdo con las prescripciones de este artículo, será evi-dencia prwna facie de que el arma de fuego se ha obtenido, se posee o se transporta ilegalmente. Toda persona que poseyere o tuviere bajo su dominio un arma de fuego y la perdiere o se le desapareciere, lo notificará por escrito inmediatamente al jefe do Distrito de la Policía Insular en que resida la persona a quien so le ha perdido o desaparecido el arma. El hecho do que el *681arma usada on la perpetración de un delito estuviera declarada e inscrita a nombre do determinada persona, no establece contra ésta presunción alguna de culpabilidad do, o conexión con, el delito cometido, y los jueees tendrán en cuenta, o instruirán a los jurados que deberán tener en cuenta, esta disposición al considerar y resolver casos en que el uso de un arma do fuego está en controversia. ’ ’
“Artículo 9. — El Secretario Ejecutivo de Puerto Eieo publicará, sema-nalmonte, durante los sesenta (60) días siguientes a aquél en que entre en vigor esta Ley, en dos (2) periódicos de los de mayor circulación en la Isla y por estaciones radioemisoras de Puerto Rico, un edicto informando al pú-blico en general el período de graeia que concede esta Ley para la decla-ración de armas de fuego y llamando la atención liaeia el último día que, de acuerdo con sus disposiciones, tienen las personas afectadas por la misma para declarar las armas que tuvieren en su posesión o dominio.”


 Conviene aclarar que en el Código Político se exponen dos cláusulas de reserva. Una está contenida en el artículo 386, la cual se refiere a leyes derogadas de carácter civil; la otra está contenida en el artículo 44 que es aplicable a leyes derogadas de carácter criminal. El artículo 44 prescribe:
“Artículo 44. — La revocación [derogación] de una ley creando un delito, no constituye impedimento para acusar o perseguir y castigar un hecho ya cometido con infracción do la ley así revocada [derogada], a monos que no se decía,re expresamente en la ley derogatoria ol propósito do impedir tal persecución o castigo.”


 En los casos de Pueblo v. Arecco, Pueblo v. Rodríguez y Pueblo v. Valentín, arriba citados, indebidamente se aplicó el artículo 386 del Códig'o Político, en vez del 44, pero el resultado a que en ellos se llegó os correcto.


 Sin duda la decision de aquel caso no era correcta. El Tribunal de-bió aplicar la ley general de reserva y no lo hizo.


 El acta de la Cámara de Eepresentantes, en lo pertinente, dice:
"En virtud de este proyecto se lo da una nueva oportunidad a todas esas personas que tienen esas armas de fuego sin inscribir para que las inscriban sin que se les procese ni condene en ninguna forma por ello, a/unque haya una aeoión en contra de ellos, y procederse a la inscripción, de las armas sin más demora. Lo que se persigue con esta Ley es conseguir que todas las armas no inscritas, se inscriban, y para ello brinda esta nueva oportunidad a los infractores de la Ley." (Bastardillas nuestras.)